                                          Case 3:20-cv-02374-MMC Document 45 Filed 12/11/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BRANDY MOULTON,                                  Case No. 20-cv-02374-MMC
                                                        Plaintiff,                        ORDER GRANTING COUNTY'S
                                  8
                                                                                          MOTION TO DISMISS; DISMISSING IN
                                                  v.                                      PART FIRST THROUGH FIFTH
                                  9
                                                                                          CAUSES OF ACTION; SETTING
                                  10     DAN GJERDE,                                      DEADLINE FOR COUNTY TO
                                                                                          RESPOND TO SIXTH CAUSE OF
                                                        Defendant.                        ACTION; VACATING HEARING
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In the above-titled action, plaintiff Brandy Moulton ("Moulton") has sued two

                                  14   defendants: (1) Dan Gjerde, an elected Supervisor of the County of Mendocino, in his

                                  15   individual capacity ("Gjerde"); and (2) Dan Gjerde in his official capacity, which is a claim

                                  16   against the County of Mendocino ("the County"), see Kentucky v. Graham, 473 U.S. 159,

                                  17   166 (1985) (holding official capacity suit is "not a suit against the official personally, for

                                  18   the real party in interest is the entity").

                                  19          Now before the Court is a Motion, filed October 30, 2020, "to Dismiss Plaintiff's

                                  20   First Amended Complaint," whereby the County seeks dismissal of the federal claims

                                  21   asserted against it.1 Moulton has filed opposition,2 to which the County has replied.

                                  22   Having read and considered the papers filed in support of and in opposition to the motion,

                                  23
                                              1
                                  24          To date, Moulton has not filed proof of service as to Gjerde, and Gjerde has not
                                       appeared.
                                  25          2
                                                 By order filed August 6, 2020, the Court struck Moulton's opposition to an earlier-
                                  26   filed motion, for the reason that said document, in violation of the Local Rules of this
                                       District, exceeded 25 pages in length. The opposition filed by Moulton in response to the
                                  27   instant motion likewise exceeds 25 pages, and, consequently, could be stricken as well.
                                       In the interest of judicial economy, however, the Court, in this instance, has exercised its
                                  28   discretion to consider the over-sized submission
                                          Case 3:20-cv-02374-MMC Document 45 Filed 12/11/20 Page 2 of 3




                                  1    the Court deems the matter suitable for determination of the parties' respective written

                                  2    submissions, VACATES the hearing scheduled for December 18, 2020, and rules as

                                  3    follows.

                                  4           In her Second Amended Complaint ("SAC"), Moulton alleges Gjerde operates a

                                  5    "Facebook page," which Moulton describes as a "public forum" ("Forum") (see SAC ¶¶ 1,

                                  6    19), and that, in February 2020, Gjerde "blocked" Moulton from "interacting with him or

                                  7    her fellow constituents" in the Forum (see SAC ¶ 41). According to Moulton, Gjerde

                                  8    engaged in such conduct in "retaliation" for Moulton's having posted in the Forum

                                  9    "comments critical of him." (See id.). Based on these allegations, Moulton asserts, as

                                  10   the First through Fifth Causes of Action, claims arising under 42 U.S.C. § 1983, titled,

                                  11   respectively, (1) "First Amendment - Viewpoint Discrimination and Retaliation," (2) "First

                                  12   Amendment – Right to Petition," (3) "Fourteenth Amendment Due Process,"
Northern District of California
 United States District Court




                                  13   (4) Fourteenth Amendment Equal Protection"; and (5) "Fourteenth Amendment –

                                  14   Substantive Due Process." In addition, Moulton asserts, as the Sixth Cause of Action, a

                                  15   claim arising under state law, titled "California Constitution – Liberty of Speech, Petition."

                                  16          The Court previously has found Moulton's § 1983 claims against the County

                                  17   deficient as pleaded. First, as to the initial complaint, the Court, by order filed June 10,

                                  18   2020, dismissed those claims with leave to amend, finding Moulton had failed to plead

                                  19   sufficient facts to state a municipal liability claim under § 1983. See Monell v.

                                  20   Department of Social Services, 436 U.S. 658, 690 (1978) (holding government entity may

                                  21   be sued under § 1983 only where allegedly unconstitutional act "implements or executes"

                                  22   municipal policy or custom). Next, as to the First Amended Complaint, the Court, by

                                  23   order filed September 16, 2020, dismissed the amended municipal liability claims, again

                                  24   finding Moulton had failed to allege sufficient facts to state such claims, and Moulton was

                                  25   given another opportunity to amend. Thereafter, Moulton filed the SAC, which pleading

                                  26   constitutes her third attempt to state a municipal liability claim under § 1983.

                                  27          By the instant motion, the County argues the SAC again fails to state a viable

                                  28   municipal liability claim under § 1983.
                                                                                     2
                                          Case 3:20-cv-02374-MMC Document 45 Filed 12/11/20 Page 3 of 3




                                  1           In particular, the Court has reviewed the SAC in its entirety, including Moulton's

                                  2    additional allegations pertaining to the question of municipal liability (see SAC ¶¶ 37-38),

                                  3    and finds, for the reasons stated in its prior orders (see Order, filed June 10, 2020, at

                                  4    3:18-4:21; Order, filed September 16, 2020, at 2:18-4:17) as well as for the reasons

                                  5    stated by the County (see Def.'s Mot. at 10:5-13:2, 13:9-14:25), such new allegations fail

                                  6    to cure the deficiencies previously identified by the Court.

                                  7           Accordingly, the County's motion to dismiss is hereby GRANTED, and the First

                                  8    through Fifth Causes of Action, to the extent asserted against the County, are hereby

                                  9    DISMISSED without further leave to amend.

                                  10          The County is hereby DIRECTED to file, no later than December 31, 2020, an

                                  11   answer to the Sixth Cause of Action, the remaining claim asserted against it.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 11, 2020
                                                                                                MAXINE M. CHESNEY
                                  15                                                            United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
